United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.Y., Appellant
and
U.S. POSTAL SERVICE, OAK STREET
STATION, Kissimmee, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-668
Issued: December 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 18, 2011 appellant filed a timely appeal from a July 26, 2010 decision of the
Office of Workers’ Compensation Programs (OWCP) that denied his claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty causally related to factors of his federal
employment.
On appeal, appellant asserts that he was harassed by employing establishment
management.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 23, 2008 appellant, then a 46-year-old letter carrier, filed an occupational disease
claim alleging that he developed anxiety-induced chest pains as he was constantly harassed by
management. He stopped work on May 27, 2008.
By letter dated July 8, 2008, OWCP informed appellant of the evidence needed to support
his claim. In separate statements, appellant discussed four incidents. The first occurring on
April 24, 2000, when he was harassed by two supervisors, Jenny Merrifield and Linda Phillips.
They rudely questioned appellant as to why he could not finish his route before 7:00 p.m.
Appellant stated he was threatened with discipline, became upset and left to see a doctor. On
May 12, 2000 Ms. Phillips discussed his performance and cursed at him. Appellant stated that
on May 18, 2007, a supervisor and Ernesto Gonzalez, customer services manager, told him to be
back in eight hours, bullied him and threatened him with discipline. He became upset and saw a
doctor. Appellant stated that on May 27, 2008 he became upset after he was singled out and
berated by Supervisor Karen Rodriguez, who harassed him because he was on the workroom
floor before he clocked in. He asked her to not talk with him and to leave him alone but she
ignored his request and continued talking. Appellant related that Manager Aaron Lawson then
stood over him and intimidated him. He told Mr. Lawson that he did not want to talk with
management. Appellant related that this caused anxiety and chest pain. He was diagnosed with
anxiety by two physicians. Appellant submitted information regarding an Equal Employment
Opportunity (EEO) precomplaint counseling.
In an undated statement, Bill Bosweld, a coworker, advised that on April 24, 2000 he
witnessed Ms. Phillips and Ms. Merrifield talking with appellant and the conversation seemed to
get heated. Appellant then left the workroom and did not return. Mr. Bosweld found appellant
outside sitting on the steps, shaking. He then informed a union steward. In a statement dated
June 20, 2008, Eddie Magallanes, a coworker, advised that on May 27, 2008 he heard appellant
request to be left alone to work because someone in management was berating him. Appellant
stated that he was nervous, shaking and could not concentrate and asked management to back
off. In a June 14, 2008 statement, Daniel C. advised that he heard appellant and Ms. Rodriguez
arguing. Appellant asked Ms. Rodriguez to leave him alone because she made him nervous. He
requested a leave slip to go home.2 A statement with an illegible signature advised that on
May 27, 2008 appellant was having a discussion with a supervisor that escalated “to the situation
that happen[ed] that day.”
A May 18, 2007 treatment note with an illegible signature noted impressions of stress and
anxiety. In a May 29, 2008 report, William W. Austin, Psy.D., advised that he had treated
appellant, who reported being hospitalized for two days for an assessment of anxiety. In a
June 12, 2008 disability slip, Dr. Sonny Joseph, a Board-certified psychiatrist, advised that
appellant should not work from May 27 to July 13, 2008 and could return to work on
July 14, 2008.

2

Appellant also submitted a June 2, 2008 statement in which Albert Ramirez, a coworker, advised that he had
observed Ms. Rodriguez’s husband on postal property.

2

The employing establishment controverted the claim. In an August 21, 2008 statement,
Ms. Phillips advised that she had never used profanity with appellant and did not recall the
alleged conversation. She stated that she had never spoken with him in a threatening manner or
harassed him. In an August 27, 2008 statement, Ms. Merrifield advised that she did not recall
any statement made to appellant on April 24, 2000. In an August 25, 2008 statement,
Mr. Gonzalez advised that he informed appellant that, because the mail volume was low, he
should be able to complete his route by 2:00 p.m., not 4:00 p.m. and then could work relief on
another route for 1.5 hours. He related that appellant became upset and stated that he was not
getting enough overtime. Mr. Gonzalez told appellant that the workload on his route that day did
not support an eight-hour delivery, and appellant told him it would take eight hours. He
informed appellant that the supervisor would accompany appellant on his route and appellant
stated that he was going home sick.
In a July 2, 2008 statement, Ms. Rodriguez, delivery operations supervisor, discussed the
May 27, 2008 incident. She stated that at approximately 7:15 a.m., she observed appellant on the
workroom floor and instructed him that he was not to be there until his starting time of 7:30 a.m.
Ms. Rodriguez informed him that for safety, liability and workplace rules he could not be on the
workroom floor. Appellant told her to leave him alone and not talk to him. Ms. Rodriguez
stated that Mr. Lawson observed the incident and addressed the issue with appellant. She then
discussed mail route volume and starting and returning times with each carrier and that appellant
was the last. Appellant became very aggressive towards Ms. Rodriguez, yelled at her to leave
his work area and stated that he did not want to talk with her. Mr. Lawson overheard appellant,
and proceeded to talk with him. Appellant went to the restroom and then told Mr. Lawson that
he wanted to go home sick. Ms. Rodriguez stated that every time she saw an employee on the
workroom floor before being on the clock, she would instruct them to leave. She stated that
appellant had not returned to work. In a second statement dated August 22, 2008, Ms. Rodriguez
advised that it was her duty to communicate with carriers on a daily basis. She again described
the events of May 27, 2008.
By decision dated September 19, 2008, OWCP denied the claim, finding that appellant
did not establish that he sustained an emotional condition in the performance of duty.
On October 13, 2008 appellant requested a hearing, and submitted an informal grievance
settlement dated August 1, 2008 that indicated that management would treat everybody the same,
in a fair manner. In an October 9, 2008 statement, Felix Cruz, a coworker, stated that he had not
been asked by a supervisor to leave the workroom floor before his start time. A May 27, 2010
EEO Commission decision dismissed appellant’s claim regarding the May 27, 2008 incident and
noted that on August 21, 2008 management conducted a practice observation. The case was
remanded regarding an August 25, 2008 letter of warning.
An emergency room report with an illegible signature dated May 27, 2008 indicated that
appellant stated that he had an argument with a supervisor that caused left chest pain with
tightness and shortness of breath. Appellant was admitted to rule-out myocardial infarction. In a
June 12, 2008 report, Dr. Joseph advised that on mental status examination appellant was
depressed and anxious. He recommended continued counseling. A June 15, 2008 report, with
an illegible signature, advised that appellant could not work due to situational anxiety at work
and chest pains.

3

At the hearing held on May 6, 2010, appellant testified regarding the two incidents in
2008. He stated that Ms. Phillips swore at him, and that he filed a grievance about the incident
but the union stated it could not be done. Appellant stated that she later became irritated with
him and had a rude expression on her face and threatened discipline. Regarding the May 18,
2007 incident, he stated that Mr. Gonzalez bullied him about completing his route and threatened
discipline and that on May 27, 2008 Ms. Rodriguez harassed him and unfairly disciplined him
for being on the workroom floor before his shift. Appellant stated that after this incident he was
hospitalized for two days and had returned to work.
By decision dated July 20, 2010, OWCP’s hearing representative affirmed the
September 19, 2008 decision, finding that appellant did not establish that he sustained an
emotional condition in the performance of duty.
LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his stress-related condition.3 If a claimant does implicate a factor of employment,
OWCP should then determine whether the evidence of record substantiates that factor.4 When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, OWCP must base its decision on an analysis of the medical
evidence.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under FECA. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under FECA.7 When an employee experiences emotional stress in carrying out his or
her employment duties, and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.8 Allegations alone by a claimant
3

Leslie C. Moore, 52 ECAB 132 (2000).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Id.

6

28 ECAB 125 (1976).

7

See Robert W. Johns, 51 ECAB 137 (1999).

8

Lillian Cutler, supra note 6.

4

are insufficient to establish a factual basis for an emotional condition claim.9 Where the claimant
alleges compensable factors of employment, he or she must substantiate such allegations with
probative and reliable evidence.10 Personal perceptions alone are insufficient to establish an
employment-related emotional condition.11
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.12 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.13
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.14
With regard to emotional claims arising under FECA, the term “harassment” as applied by the
Board is not the equivalent of “harassment” as defined or implemented by other agencies, such
as the EEO Commission, which is charged with statutory authority to investigate and evaluate
such matters in the workplace. Rather, in evaluating claims for workers’ compensation under
FECA, the term “harassment” is synonymous, as generally defined, with a persistent disturbance,
torment or persecution, i.e., mistreatment by coemployees or workers. Mere perceptions and
feelings of harassment will not support an award of compensation.15
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a stress-related condition in the performance of duty causally related to factors of his
federal employment.
Appellant has not attributed his emotional condition to the performance of his regular
work duties or to any special work requirement arising from his employment duties under
Cutler.16 Rather, his claim pertains to four occasions dating from April 2000 to May 2008 in
9

J.F., 59 ECAB 331 (2008).

10

M.D., 59 ECAB 211 (2007).

11

Roger Williams, 52 ECAB 468 (2001).

12

Charles D. Edwards, 55 ECAB 258 (2004).

13

Kim Nguyen, 53 ECAB 127 (2001).

14

James E. Norris, 52 ECAB 93 (2000).

15

Beverly R. Jones, 55 ECAB 411 (2004).

16

See James E. Norris, supra note 14.

5

which he alleged that employing establishment management spoke to him in an abusive manner
or otherwise erroneous manner.
Regarding the April 24, 2000 incident, appellant alleged that he was harassed by two
supervisors regarding the delivery time-table. The Board has held that verbal altercations, when
sufficiently detailed by the claimant and supported by the evidence, may constitute compensable
employment factors. Appellant submitted a statement from Mr. Bosweld, who witnessed the
conversation and stated that it seemed to get heated. Every statement uttered in the workplace,
however, will not give rise to coverage under FECA, and being spoken to in a raised or harsh
voice does not of itself constitute verbal abuse or harassment.17 The witness statement of
Mr. Bosweld is not sufficient to establish verbal abuse in this instance. Appellant also alleged
that Ms. Phillips cursed at him on May 12, 2000 and that Mr. Gonzalez spoke to him in an
abusive manner and threatened him on May 18, 2007. He, however, submitted no factual
evidence to corroborate these allegations and therefore did not establish a factual basis of verbal
abuse by Ms. Phillips on May 12, 2000 or Mr. Gonzalez on May 18, 2007.18
Similarly, appellant failed to establish that Ms. Rodriguez and Mr. Lawson verbally
abused him on May 27, 2008. While he submitted several statements from coworkers,
Mr. Magallanes merely advised that he heard appellant’s request to be left alone and that he
became anxious. The unidentified statement merely noted that appellant was having a discussion
that day.
Generally, complaints about the manner in which a supervisor performs his or her duties
or the manner in which a supervisor exercises his or her discretion fall, as a rule, outside the
scope of coverage provided by FECA. This principle recognizes that a supervisor or manager in
general must be allowed to perform his duties and employees will, at times, dislike the actions
taken. Mere disagreement or dislike of a supervisory or managerial action will not be
compensable, absent evidence of error or abuse.19 Here the supervisors and managers explained
that discussions held with appellant were regarding such supervisory duties as monitoring the
volume of mail and workplace rules. The record contains no evidence that any employing
establishment supervisor or manager committed error or abuse in discharging their management
duties.20
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of FECA.21 The Board has long held that the assignment of work is an administrative function of
the employer and the manner in which a supervisor exercises his or her discretion falls outside
the ambit of FECA. Absent evidence establishing error or abuse, a claimant’s disagreement or
17

T.G., 58 ECAB 189 (2006).

18

C.S., 58 ECAB 137 (2006).

19

T.G., supra note 17.

20

See David C. Lindsey, Jr., 56 ECAB 263 (2005).

21

J.C., 58 ECAB 594 (2007).

6

dislike of such a managerial action is not a compensable factor of employment.22 Appellant’s
general contention that he was harassed by management on these occasions, constitute
perceptions of harassment or discrimination are not compensable under FECA23 and
unsubstantiated allegations of harassment or discrimination are not determinative of whether
such harassment or discrimination occurred. A claimant must establish a factual basis for his or
her allegations with probative and reliable evidence.24 In the case at hand, while appellant
submitted several statements from coworkers, none described specific actions by employing
establishment management to show a persistent disturbance, torment or persecution, i.e.,
mistreatment by employing establishment management.25 While he submitted a copy of a
grievance resolution, this merely advised that management would treat all employees fairly and
is thus insufficient to establish abuse on the part of management.26 Appellant also submitted a
final decision in which EEO Commission dismissed his claim with regards to the May 27, 2008
incident. While the EEO case was remanded regarding a letter of warning issued on August 25,
2008, the letter of warning is not part of the instant claim, filed on June 23, 2008. Appellant,
therefore, did not establish a factual basis for his claim of harassment by probative and reliable
evidence.27
The Board concludes that appellant did not meet his burden of proof to establish that he
sustained a stress-related condition in the performance of duty causally related to factors of his
federal employment.28 Appellant’s emotional reaction must be considered self-generated, in that
it resulted from his perceptions about employing establishment management actions.29
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an emotional condition
in the performance of duty.

22

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

23

James E. Norris, supra note 14.

24

Id.

25

Beverly R. Jones, supra note 15.

26

Robert Knoke, 51 ECAB 319 (2000).

27

See Robert Breeden, 57 ECAB 622 (2006).

28

Leslie C. Moore, supra note 3.

29

See V.W., 58 ECAB 428 (2007).

7

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 16, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

